Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 09/16/2020.
	Currently, claims 5-15 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 have been considered by the examiner.  

Allowable Subject Matter
1.	Claims 5-15 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 5:  
“forming a second bonding layer on a second substrate, the second bonding layer comprises the nitride semiconductor”

b.	The limitations in claim 12:  
“wherein the first bonding layer is doped with C, Fe, Zn or Mg”
“wherein the first bonding layer is increased in resistance or converted into a p type”

c.	The limitations in claim 15:  
“forming a second bonding layer on a second substrate, the second bonding layer comprises the nitride semiconductor”
“wherein the first bonding layer or the second bonding layer is doped with C, Fe, Zn, or Mg”
“wherein the first bonding layer or the second bonding layer is increased in resistance or converted into a p type”

when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes:  
a.  forming a second bonding layer on a second substrate, the second bonding layer comprises the nitride semiconductor.  
b.  a method wherein a specific first bonding layer is doped with C, Fe, Zn or Mg or wherein the first bonding layer is increased in resistance or converted into a p type.  
c.  a method including forming a second bonding layer on a second substrate, the second bonding layer comprises the nitride semiconductor, and wherein a specific first bonding layer or the second bonding layer is doped with C, Fe, Zn, or Mg, and wherein the first bonding layer or the second bonding layer is increased in resistance or converted into a p type.  
  
As to claim 5, the office notes the art of record fails to show the above noted features in the context of the overall claim.  The office notes here that probably the US 2009/0072272 and 2013/0119404 are all some relevant prior art which are likely the closest art of record.  However the office notes that there is no reference which includes these features along with the features of the rest of the claim all that the same time.  Further the office finds that there is no art available which would reasonably suggest this subject matter to be obvious to one of ordinary skill in the art under 35 U.S.C 103 all at the same time.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claims 12 and 15 substantially the same applies as to claim 5 above, although with different substance in the claims.  The overall analysis still remains largely the same due to the narrow rest of the bulk of the claims.  

The limitations in claims 5 and 12 are sufficient to distinguish claims 6-11 and 13-14 which depends from claims 5 and 12 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891